DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on March 18, 2019 claims 1-20 are now pending for examination in the application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/28/18 and 03/18/19 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim (s) 5, 12, and 15 recite(s) “the disc,” which lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the system and method of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: temporary storage, optical drive set, optical disc set, mechanical disc-removing device, server, memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
receiving a file access request initiated by an application or a user, wherein the file access request carries a file identifier (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Prrocess but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, encompasses storing data. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); 
finding a file directory tree according to the file identifier, and determining that a file corresponding to the file identifier is stored in a temporary storage or an optical disc library (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Prrocess but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, encompasses storing and accessing data. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); and 
if the file corresponding to the file identifier is stored in the temporary storage, opening the corresponding file in the temporary storage according to a virtual address recorded in the file directory tree to complete corresponding access operation (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Prrocess but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, encompasses storing and accessing data. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
if the file corresponding to the file identifier does not exist in the temporary storage but exists in the optical disc library instead, according to a physical address recorded in the file directory tree, reading file content stored in the optical disc library into the temporary storage and completing the corresponding access operation via the temporary storage (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Prrocess but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, encompasses storing and accessing data. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); 
if the file corresponding to the file identifier is not found in the file directory tree, creating the file corresponding to the file identifier in the temporary storage, and adding the virtual address thereof to the file directory tree (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Prrocess but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, encompasses storing and accessing data. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process).
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a temporary storage, optical drive set, optical disc set, mechanical disc-removing device, server, memory, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 69-76 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a temporary storage, optical drive set, optical disc set, mechanical disc-removing device, server, memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 69-76 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Certain Methods of Organizing Human Activity” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US Pub. No. 20140207753) in view of Sitsky et al. (US Pub. No. 20160028761).

With respect to claim 1, Fox teaches a file storage method based on a large-capacity optical disc library, comprising: 
receiving a file access request (Paragraph 17 discloses receiving a request for a file) initiated by an application or a user, wherein the file access request carries a file identifier (Paragraph 17 discloses the request including a file name and a file path with a root); 
finding a file directory tree according to the file identifier (Paragraph 131 discloses  a directory tree hierarchy expressed as a string of characters), and determining that a file corresponding to the file identifier is stored in a temporary storage or an optical disc library (Paragraph 17 discloses determines by reference to the look-up table whether the root of the requested file exists on one of the repositories managed by the repository manager).  Fox does not disclose if the file corresponding to the file identifier is stored in the temporary storage, opening the corresponding file in the temporary storage according to a virtual address recorded in the file directory tree to complete corresponding access operation.
However, Sitsky et al. teaches if the file corresponding to the file identifier is stored in the temporary storage, opening the corresponding file in the temporary storage according to a virtual address recorded in the file directory tree to complete corresponding access operation (Paragraph 28 discloses searches while the data is in temporary memory/storage); 
if the file corresponding to the file identifier does not exist in the temporary storage but exists in the optical disc library instead, according to a physical address recorded in the file directory tree, reading file content stored in the optical disc library into the temporary storage and completing the corresponding access operation via the temporary storage (Paragraph 87 discloses list of data is stored in a tangible, non-transitory medium (e.g., one or more of a hard disk drive, solid state drive (SSD), an optical disc); and 
if the file corresponding to the file identifier is not found in the file directory tree, creating the file corresponding to the file identifier in the temporary storage, and adding the virtual address thereof to the file directory tree (Paragraph 100 discloses data that matches the criterion (or criteria) can be copied, deleted, backed-up, password protected, translated, or subject to any other such operation and Paragraph 22 discloses determine whether to perform an action on the data found therein. It uses heuristics to determine whether to analyze each piece of data or to apply a rule to all data in a file. Heuristics are techniques for solving a problem more quickly or finding an approximate solution when an exact solution is not required).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Fox (locating an electronic file) with Sitsky et al. (processing structured, semi-structured, and unstructured data found in electronic containers) to include opening the corresponding file in the temporary storage according to a virtual address recorded in the file directory tree to complete corresponding access operation.  This would have facilitated automatic file management in a file system with a large storage capacity.  See Sitsky et al. Paragraph(s) 5-17 .  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: file management.  

	The Fox reference as modified by Sitsky et al. teaches all the limitations of claim 1.  Regarding claim 2, Sitsky et al. teaches the file storage method according to claim 1, wherein creating the file corresponding to the file identifier in the temporary storage, and registering the virtual address thereof to the file directory tree further comprise: 
determining whether the size of the file content newly added in the current temporary storage and not stored in the optical disc library reaches the storage space of one or more optical discs (Paragraph 50 teaches determination may be based on a size or complexity of the item); and 
if the result of the determination is positive, transferring the newly added file content to the one or more optical discs, and adding the file identifier and the physical address of the corresponding optical disc to the file directory tree in a mapping relationship (Paragraph 87 discloses Preferably, the list of data is stored in a tangible, non-transitory medium (e.g., one or more of a hard disk drive, solid state drive (SSD), an optical disc, flash memory, zip disk, tape drive, “cloud” storage location, or a combination thereof).
	The Fox reference as modified by Sitsky et al. teaches all the limitations of claim 1.  Regarding claim 4, Sitsky et al. teaches the file storage method according to claim 1, wherein the file directory tree comprises: 
the file identifier of each file stored in the temporary storage and the virtual address thereof in the temporary storage (Paragraph 89 discloses a work item may be comprised of the physical location of the data stored in volatile memory 110, at least one data identifier to distinguish the location of embedded data associated to the data, and an identifier associated with the data); and/or, 
the physical address of the file, wherein the physical address includes a physical number and an internal address of the optical disc to which the file belongs; and/or, 
a mapping relationship between the virtual address and the physical address; and/or, 
one or more of the file storage time, the version number after file access, the file size, and the importance level of the file.
	The Fox reference as modified by Sitsky et al. teaches all the limitations of claim 1.  Regarding claim 7, Fox teaches the file storage method according to claim 1, wherein the access operation comprises: 
one or the combination of more than one of opening files, reading files, writing files, copying files, and cutting files (Paragraph 95 discloses requests for files is expected to run while file requests may be received).
With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 7, because claim 19 is substantially equivalent to claim 7.

Claim 3, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US Pub. No. 20140207753) and Sitsky et al. (US Pub. No. 20160028761) in further view of Pawar et al. (US Pub. No. 20140181047).

The Fox reference as modified by Sitsky et al. teaches all the limitations of claim 1.  Regarding claim 3, Fox as modified by Sitsky et al. does not disclose a threshold.
However, Pawar et al. teaches the file storage method according to claim 1, wherein creating the file corresponding to the file identifier in the temporary storage, and registering the virtual address thereof to the file directory tree further comprise: 
determining whether a difference between the time when a file, stored in the current temporary storage and having a backup in the optical disc library, is last accessed and the current time exceeds a preset time threshold (Paragraph 168 discloses data satisfying criteria for removal (e.g., data of a threshold age or size) from the source copy may be removed from source storage); and 
if the result of the determination is positive, updating the corresponding file to the optical disc library, deleting the corresponding file content in the temporary storage and updating the file directory tree (Paragraph 7 discloses a data operation of a computing device comprises a deletion operation, automatically determining with one or more computer processors whether deletion data associated with the deletion operation has been backed up by a backup operation, when the deletion data is not backed up, automatically copying with one or more computer processors the deletion data to temporary storage, and automatically migrating with one or more computer processors the copy of the deletion data stored in the temporary storage to secondary storage).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Fox (locating an electronic file) and Sitsky et al. (processing structured, semi-structured, and unstructured data found in electronic containers) with Pawar et al. (protect deleted files) to include opening the corresponding file in the temporary storage according to a virtual address recorded in the file directory tree to complete corresponding access operation.  This would have facilitated automatic file management in a file system with a large storage capacity.  See Pawar et al. Paragraph(s) 6-8 .  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: file management.  

	The Fox reference as modified by Sitsky et al. and Pawar et al. teaches all the limitations of claim 3.  Regarding claim 14, Fox teaches the file storage method according to claim 3, wherein the file directory tree comprises: 
the file identifier of each file stored in the temporary storage and the virtual address thereof in the temporary storage; and/or, 
the physical address of the file, wherein the physical address includes a physical number and an internal address of the optical disc to which the file belongs; and/or, 
a mapping relationship between the virtual address and the physical address; and/or, 
one or more of the file storage time, the version number after file access, the file size, and the importance level of the file (Paragraph 131 discloses a version identifier).
With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 7, because claim 18 is substantially equivalent to claim 7.


Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAEK (US Pub. No. 20150347469) in view of Fox (US Pub. No. 20140207753).
With respect to claim 8, BAEK teaches a file storage system based on a large-capacity optical disc library, the file storage system comprising: 
a temporary storage (Paragraph 23 teaches a storage unit configured to temporarily store data); 
an optical drive set (Paragraph 16 discloses an optical disk drive); 
an optical disc set (Paragraph 16 discloses a plurality of optical disks); 
a mechanical disc-removing device (Paragraph 23 discloses a picker robot configured to move an optical disk); and 
the optical drive set is configured to implement physical recording and reading of optical disc data (Paragraph 23 discloses read data from the optical disk in response to a command received through the network unit); 
the optical disc set is configured to store optical disc(s) (Paragraph 23 discloses a cartridge unit configured to keep a plurality of optical disks); 
the mechanical disc-removing device implements physically loading the optical disc into and exiting the optical disc out of an optical drive via a mechanical arm (Paragraph 23 discloses a picker robot configured to move an optical disk); and 
a server (Paragraph 51 discloses a server), wherein: 
the temporary storage is configured to temporarily store the file data to be imported into the optical disc library and cache the file data got from the optical disc library (Paragraph 51 discloses hard disk or solid state drive (SSD) configured to temporarily store data read from an optical disk).  BAEK does not disclose a file directory tree.
	However, teaches the server is configured to store a file directory tree (Paragraph 131 discloses  a directory tree hierarchy expressed as a string of characters), is configured to implement a file identifier stored on the temporary storage and the mapping between the virtual address of a file and a physical address of a file on the optical disc (Paragraph 17 discloses the request including a file name and a file path with a root); and 
can receive an access operation by a user for a file, and invoke the temporary storage, the optical drive set, the optical disc set, and the mechanical disc-removing device to complete the corresponding access operation (Paragraph 17 discloses receiving a request for a file).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify BAEK (archive system) with Fox (locating an electronic file) to include a file directory tree.  This would have facilitated automatic file management in a file system with a large storage capacity.  See Fox et al. Paragraph(s) 16-26 .  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: file management.  

The BAEK reference as modified by Fox teaches all the limitations of claim 8.  Regarding claim 9, Fox teaches the file storage system according to claim 8, wherein the server is further configured to implement a standard POSIX file system access interface (Paragraph 131 discloses a POSIX).

The BAEK reference as modified by Fox teaches all the limitations of claim 8.  Regarding claim 10, BAEK teaches the file storage system according to claim 8, wherein the optical disc used in the system is specifically a write-once optical disc and/or an erasable optical disc (Paragraph 23 discloses write data in the optical disk or read data from the optical disk in response to a command received through the network unit).

The BAEK reference as modified by Fox teaches all the limitations of claim 2.  Regarding claim 11, Fox teaches the file storage method according to claim 2, wherein the file directory tree comprises: 
the file identifier of each file stored in the temporary storage and the virtual address thereof in the temporary storage; and/or, 
the physical address of the file, wherein the physical address includes a physical number and an internal address of the optical disc to which the file belongs; and/or, a mapping relationship between the virtual address and the physical address; and/or, 
one or more of the file storage time, the version number after file access, the file size, and the importance level of the file (Paragraph 131 discloses a version identifier).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20150347469 is directed to METHOD OF MANAGING DATA IN ARCHIVE SYSTEM BASED ON OPTICAL DISK:   [0016] there is provided a method of managing data in an optical disk-based archive system for transferring an optical disk between a cartridge unit configured to keep a plurality of optical disks and an optical disk drive and writing data in an optical disk and read data written in an optical disk through the optical disk drive. The method includes generating the metadata of an optical disk when data is written in the optical disk, storing the generated metadata, and sending the metadata of all the optical disks kept in the cartridge unit to a second archive system through a medium when the cartridge unit is drawn from the archive system and moved to the second archive system.

Allowable Subject Matter
Claims 5-6, 12-13, 15-16 and 20 are allowable, provided the 101 issues are addressed.
The content providing disclosed by the prior art of record, in general, does not include after the corresponding access operation on the file read from an optical disc A is completed, storing the file on another optical disc B; 
recording a ratio D, the ratio of the accessed file(s) on the optical disc A to the total number of files on the disc, and 
updating a corresponding relationship between the file identifier and the physical address in the file directory tree; and 
when the value of the ratio D exceeds a preset ratio threshold, reading out and copying the original files remaining on the optical disc A onto the optical disc B or another optical disc C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 6, 13, 16, and 20 are allowable because they depend from the dependent claim(s) 5, 12, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154